Citation Nr: 1034997	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to June 2002.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board Remanded the issue remaining on 
appeal in June 2007.  The claims file has been located at the 
Appeals Management Center (AMC), following the Board's 2007 
Remand, but the Veteran has relocated from the jurisdiction of 
the St. Petersburg, Florida, Regional Office, to the jurisdiction 
of the Roanoke, Virginia RO.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran's representative contends that the Veteran did not 
receive notice of a VA examination apparently scheduled in 2009.  
The Veteran's representative contends that the Veteran is willing 
to report for examination and should be afforded an opportunity 
for examination.  

The record reflects that, in August 2009, the Veteran was 
notified, by the AMC, at his address of record, in Virginia, that 
a VA examination was being scheduled at "the VA facility nearest 
to you."  A report generated in August 2009 by the VA Medical 
Center in Bay Pines, Florida, reflects that the AMC requested 
that VA examination be scheduled at the Fort Myers, Florida VA 
Outpatient Clinic.  The report reflects that the Veteran's 
address was listed as being in Florida.  Another VA report 
reflects that the Veteran failed to report for a VA examination 
scheduled for September 1, 2009.  The record does not include a 
copy of the notice sent to the Veteran regarding the scheduled 
time or location for the VA examination.  

Thereafter, in early October 2009, the Veteran was notified, at 
his address of record in Virgina, that he had failed to report 
for a scheduled VA examination.  The record reflects that the 
Veteran's claims file was forwarded by the AMC to his 
representative in October 2009, almost simultaneously with the 
issuance of the SSOC.

The Veteran's contention that he did not receive notice of the 
scheduled VA examination is credible, since that notice was 
apparently sent by a Florida VAMC to an address in Florida, 
although the Veteran was residing in Virgina.  The Board agrees 
with the Veteran's representative that the Veteran should be 
afforded another opportunity to appear for VA examination.  The 
Board notes that the VA examination should be scheduled at a 
location convenient to the Veteran's current address, in 
Virginia.  

The Board also notes that VA outpatient records were requested 
from VA Medical Center facilities in Florida.  However, as the 
Veteran does not reside in Florida, his statements and the record 
suggest that the Veteran does not currently receive medical 
treatment in Florida.  The Veteran should be offered an 
opportunity to update the list of providers from whom he receives 
medical care.  VA clinical records from the VA facilities at 
which the Veteran received treatment after he left Florida should 
be sought, including records from the VA facility at which the 
Veteran is currently receiving treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify 
each VA facility at which he has been treated 
since he left Florida.  Afford the Veteran an 
opportunity to identify each non-VA provider or 
facility from which medical care related to a 
cervical disability has been obtained since the 
Veteran left Florida.  The Veteran's response 
should be documented in writing and associated 
with the claims file.  

2.  Obtain all recent medical treatment records 
from VA facilities from January 2007 to the 
present, including any records from VAMCs in 
Florida and outside Florida, to include 
facilities in Virginia or the location at which 
the Veteran is receiving current VA treatment.

Request treatment records from January 2007 to 
the present from each non-VA provider or facility 
identified by the Veteran.

3.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate the severity of 
a cervical spine disability, including records 
employment medical evaluation, time lost from 
work, or statements of individuals who have 
observed symptoms.  

4.  After completion of the development directed 
above, review the claims file to determine 
whether any other development is required. 

5.  The Veteran should be afforded VA examination 
of the cervical spine at a facility convenient to 
his address of record, which, as of the date of 
this Remand, in September 2010, is in the 
Commonwealth of Virginia.  A copy of the notice 
to the Veteran of the scheduled date, time and 
location of the VA examination must be associated 
with the claims file.

The Veteran's VA examination should include 
orthopedic and neurologic examinations, to 
determine the nature and severity of cervical 
spine disability.  The claims folder should be 
made available to the examiner(s) for review 
before the examination.  The examiner(s) should 
review the service medical records, post-service 
medical records, the Veteran's statements, and 
relevant evidence of record, including all 
records pertaining to the cervical spine 
disability.  Necessary diagnostic testing, if 
required, should be conducted.  The examiner(s) 
should be provided with the Veteran's claims 
file.  Any opinion provided should be supported 
by a full rationale.  The appropriate examiner 
should:

a). Provide the range of motion of the cervical 
spine (extension, forward flexion, left and right 
lateral flexion and left and right rotation), 
expressed in degrees.  The examiner should note 
the point in the range of motion at which pain is 
subjectively described and the point in the range 
of motion at which pain on motion is objectively 
manifested.  The examiner should state whether 
there is any favorable or unfavorable ankylosis 
of the back.

b). The examiner should state whether the Veteran 
exhibits weakened movement, excess fatigability, 
or incoordination attributable to the service-
connected neck disability and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss due 
to any weakened movement, excess fatigability, or 
incoordination.  The examiner should also express 
an opinion on whether pain could significantly 
limit functional ability during flare-ups or when 
the neck is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the point in 
the range of motion at which pain is subjectively 
expressed or objectively manifested after 
repeated motions, and the degree of additional 
range of motion loss due to pain on use or during 
flare-ups.

c). The examiner should identify any associated 
neurological symptoms, defects, or deformities 
associated with the service-connected neck 
disability.  The severity of each neurological 
sign and symptom should be reported.  In this 
regard, the examiner should address all of the 
Veteran's neurologic complaints.  The examiner 
should conduct any appropriate neurological 
testing needed to address the above, including 
MRI and EMG studies.  If these studies are not 
necessary, the examiner should state so and 
provide the reason why such studies are not 
necessary.

d). The examiner should state whether the Veteran 
has intervertebral disc syndrome (IVDS).  If so, 
state whether IVDS results in incapacitating 
episodes, and if so, the duration of the episodes 
over the past 12 months should be reported.  This 
should also be addressed for each year during the 
course of the appellant, if prior years differed 
in number or in severity of incapacitating 
episodes from the current year.  For VA purposes, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

6.  When all directed development has been 
conducted and the records associated with the 
claims file, readjudication should be completed.  
If such action does not resolve the claim on 
appeal, a supplemental statement of the case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


